EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cindy Rickett on December 1, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.            (Currently Amended) A computer-implemented method for conducting a transaction, comprising:
receiving, by a thin client from a portable device of a first portable device type, transaction data, the thin client being configured to facilitate data exchange between the portable device and a remote computer;
determining, by the thin client, that the portable device is the first portable device type;
establishing a secure channel between the thin client and the remote computer, the secure channel being established based at least in part on transmitting, to the remote computer, an ephemeral public key generated by the thin client, the ephemeral public key being digitally signed with an authentication private key associated with the thin client;

transmitting, by the thin client to [[a]]the remote computer over the secure channel, the encrypted data, wherein the remote computer utilizes the encryption protocol to decrypt the transaction data, and thereafter processes the transaction data to conduct the transaction.
2.	(Original) The computer-implemented method of claim 1, wherein the encryption protocol is applied based at least in part on determining that the portable device is the first portable device type. 
3.	(Currently Amended) The computer-implemented method of claim 1, wherein the transaction data is received from the remote computer. 
4.	(Original) The computer-implemented method of claim 1, wherein the thin client is operated by a resource provider.  
5.	(Original) The computer-implemented method of claim 1, wherein the remote computer provides access device transaction functionality as a service.  
6.	(Cancelled)
7.	(Currently Amended) The computer-implemented method of claim [[6]]1, wherein establishing the secure channel further comprises:
generating, by the thin client, an ephemeral key pair comprising an ephemeral private key and [[an]]the ephemeral public key;
generating, by the thin client, a random value;
generating, by the thin client, a concatenated value comprising the ephemeral public key and the random value;
digitally signing, by the thin client, the concatenated value with an authentication private key associated with the thin client; and
transmitting, by the thin client to the remote computer, the concatenated value as digitally signed. 

receiving, by the thin client from the remote computer, subsequent encrypted data, wherein the thin client is configured to decrypt the subsequent encrypted data utilizing the encryption protocol; and
verifying, by the thin client, the subsequent encrypted data is unaltered and was transmitted by the remote computer.  
9.	(Original) The computer-implemented method of claim 1, further comprising:
generating, by the thin client, a secure communications wrapper, wherein the encrypted data is generated utilizing the transaction data and the secure communications wrapper. 
10.	(Original) The computer-implemented method of claim 1, wherein the encryption protocol is unknown to portable devices of the first portable device type. 
11.	(Currently Amended) A thin client comprising:
	a processor; and
	a computer readable medium coupled to the processor, the computer readable medium comprising code that, when executed by the processor, causes the thin client to: 
receive, from a portable device of a first portable device type, transaction data associated with conducting a transaction, the thin client being configured to facilitate data exchange between the portable device and a remote computer;
determine that the portable device is the first portable device type;
establish a secure channel between the thin client and the remote computer, the secure channel being established based at least in part on transmitting, to the remote computer, an ephemeral public key generated by the thin client, the ephemeral public key being digitally signed with an authentication private key associated with the thin client;
apply an encryption protocol associated with a second portable device type to the transaction data to create encrypted data; and
transmit, to [[a]]the remote computer over the secure channel, the encrypted data, wherein the remote computer utilizes the encryption protocol to decrypt the transaction data, and thereafter processes the transaction data to perform the transaction. 
12.	(Original) The thin client of claim 11, wherein the encryption protocol is applied based at least in part on determining that the portable device is the first portable device type. 
13.	(Original) The thin client of claim 11, wherein the transaction data is received from the remote computer. 
14.	(Original) The thin client of claim 11, wherein the thin client is operated by a resource provider. 
15.	(Original) The thin client of claim 11, wherein the remote computer provides access device transaction functionality as a service. 
16.	(Cancelled) 
17.	(Currently Amended) The thin client of claim [[16]]11, wherein establishing the secure channel further causes the thin client to:
generate an ephemeral key pair comprising an ephemeral private key and [[an]]the ephemeral public key;
generate a random value;
generate a concatenated value comprising the ephemeral public key and the random value;
digitally sign the concatenated value with an authentication private key associated with the thin client; and
transmit, to the remote computer, the concatenated value as digitally signed.
18.	(Original) The thin client of claim 11, wherein executing the code further causes the thin client to:
receive, from the remote computer, subsequent encrypted data, wherein the thin client is configured to decrypt the subsequent encrypted data utilizing the encryption protocol; and
verify the subsequent encrypted data is unaltered and was transmitted by the remote computer. 
19.	(Original) The thin client of claim 11, wherein executing the code further causes the thin client to generate a secure communications wrapper, wherein the encrypted data is generated utilizing the transaction data and the secure communications wrapper.
20.	(Original) The thin client of claim 11, wherein the encryption protocol is unknown to portable devices of the first portable device type. 


The following is an examiner’s statement of reasons for allowance: applicant has amended the claims to incorporate subject matter previously indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443